Citation Nr: 1420217	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-40 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 25, 2012 and in excess of 30 percent thereafter for eczematoid dermatitis.

2.  Entitlement to service connection for an eye condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for lumbar degenerative disc disease (claimed as arthritis of the lower back).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968 and from October 1984 to January 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that established service connection for eczematoid dermatitis and granted an evaluation of 10 percent effective September 22, 2009, denied service connection for an eye condition, to include as secondary to herbicide exposure, and denied a petition to reopen a claim for kyphosis dorsalis postural, residuals of juvenile epiphysitis (claimed as arthritis of the lower back) for want of new and material evidence.  In 2012, the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina in accordance with a December 2011 request from the Veteran's representative.

The Board notes that during the pendency of the appeal, in a June 2012 supplemental statement of the case, the Veteran's service-connected eczematoid dermatitis was increased from 10 percent disabling to 30 percent disabling, effective January 25, 2012.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).   As such, because 30 percent is not the highest evaluation available for eczematoid dermatitis and it does not cover the entire period of appeal, the Veteran's claim for an increased disability rating remains on appeal.  The Veteran's issue with regard to this claim has been recharacterized on the caption page to reflect the increased evaluation and applicable time periods for consideration.

In regard to the Veteran's September 2009 claim for arthritis of the lower back, despite the fact that the RO had characterized this issue as a claim to reopen a previously denied claim for kyphosis dorsalis postural, residuals of juvenile epiphysitis and requiring new and material evidence, the Board finds that this is a new claim, separate and distinct from the Veteran's February 1970 claim for a back condition.   The 1970 claim, as indicated at the April 1970 VA examination, dealt specifically and exclusively with the upper back, as the Veteran indicated that location as the source of his pain and his disability.  Furthermore, the Veteran was diagnosed with dorsal kyphosis, a spinal curvature disorder that affects the upper back.  However, the Veteran's 2009 claim has specifically and exclusively shown complaints related to the lower back, with no discussion of the upper back or spinal curvature disorders.  Medical records, to include a January 2010 VA examination, have shown that the Veteran is currently diagnosed with a low back condition, degenerative disc disease.

The Board considers the 1970 claim and the 2009 claim to be two separate streams in view of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the "factual basis" of 38 U.S.C.A. § 7104(b)  referred to the disease or injury and not the symptoms of the disease or injury and "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury."  Boggs, 520 F.3d at 1335.  It also held that claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  Id.   In that case, the two distinctly and properly diagnosed diseases were sensorineural hearing loss and conductive hearing loss and these were found to be different claims.  Id. at 1332.  Boggs stands for the proposition that, if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  As such, because the Veteran has two separate diagnoses, kyphosis dorsalis postural, residuals of juvenile epiphysitis and degenerative disc disease of the lumbar spine, and these two diagnoses affect different and distinct body systems, upper back and lower back, the Board finds that the Veteran's claim for arthritis of the lower back is a new claim and does not require a showing of new and material evidence.  Therefore, the issue on the caption page has been changed to adequately reflect the nature of this claim.

The Board also notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was originally a part of the Veteran's initial appeal.  However, in a June 2012 rating decision by the RO, the Veteran was granted service connection for PTSD.  As such, this issue has been determined to be resolved and is no longer before Board.

In October 2010, the Veteran requested a hearing before a member of the Board at the RO.  A Travel Board hearing was scheduled for January 6, 2014; however the Veteran failed to attend.  The Veteran has not provided good cause for the failure to attend and has not requested an additional hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2013).

A review of the Veteran's electronics claims file (Virtual VA) revealed a copy of the Veteran's VA outpatient treatment records dated November 2011 to July 2012 and an appellate brief from the Veteran's representative.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The issue of entitlement to service connection for  lumbar degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 25, 2012, the Veteran's eczematoid dermatitis was only manifested by at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected and no more than topical therapy required.

2.  From January 25, 2012, the Veteran's eczematoid dermatitis has been manifested by 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, and systemic corticosteroids or immunosuppressive drugs for less than a six week period within the last twelve months.

3.  The record evidence establishes that the Veteran had in-country service in the Republic of Vietnam.

4.  A presently existing disability manifested by an eye condition is not demonstrated by the medical evidence of record.


CONCLUSIONS OF LAW

1.  Prior to January 25, 2012, the criteria for an evaluation in excess of 10 percent for service-connected eczematoid dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7806 (2013).

2.  From January 25, 2012, the criteria for an evaluation in excess of 30 percent for service-connected eczematoid dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7806 (2013).

3.  The criteria for establishing entitlement to service connection for eye condition, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The Board notes that, in regard to the claim for service connection for an eye condition, the Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated in October 2009, February 2010, and March 2010.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the Veteran claim for an increased evaluation for eczematoid dermatitis, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's eczematoid dermatitis, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in January 2010, July 2010, and January 2012.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected eczematoid dermatitis is rated as 10 percent disabling  prior to January 25, 2012 and 30 percent disabling from January 25, 2012 in accordance with the rating criteria for dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  A 10 percent evaluation is warranted for a condition affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for a condition affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for a condition affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Increased Evaluation

The Veteran contends that his service-connected eczematoid dermatitis is worse than currently reflected by the evaluations of 10 percent and 30 percent.  In particular, in the Veteran's May 2010 notice of disagreement, he indicated that his condition (prior to January 25, 2012) affected more than 20 percent of his body and that he had a statement from his doctor that he had a rash that affected 30 percent of his body.  In a June 2010 statement, the Veteran indicated that he had been prescribed Prednisone (a noted systemic corticosteroid) for the past twenty years.

A review of the Veteran's service treatment records revealed  that the Veteran was treated for an eczematoid dermatitis rash in May 1967.  There was no indication of percentage of surface area covered, but the location was on the left popliteal region and below the patella.  It was noted that it had lasted for three weeks and did not respond to topical ointment treatment.  There was no indication of the application of any systemic treatment.

A review of the Veteran's private treatment records shows that he has received treatment for his eczematoid dermatitis.   In November 2004, the Veteran was seen for complaints of open sores on his arms, legs, and back for three weeks.  The Veteran stated that this condition occurred off and on for years.  He was diagnosed with atrophic dermatitis and given topic ointments.  In November 2005, the Veteran was seen for complaints of an itchy rash on his arms and trunk that he stated he got every year.  The Veteran was diagnosed with eczema and given a topical ointment.  In January 2006 the Veteran was seen for complaints of a rash on his hands and elbows for months.  His condition was noted as severe and he was prescribed a topical ointment.  In a May 2010 record, two drawn figures are shown appearing to represent the Veteran's front and back.  Hatch marks are shown on the neck, chest, bilateral arms, waist, bilateral legs, and bilateral feet on the front side and on the neck, waist, bilateral legs, and bilateral feet on the back side.  Written beside these figures is a statement which reads "[A]ll areas of rash marked - Covers about 30% of body."  The record is stamped with the name of the purported treating facility and appears to be signed by a Dr. Lu, with the letters "MD" inserted as a postscript. 

The Veteran also provided a copy of a prescription for Prednisone, dated June 1, 2007.  The prescription stated that the Veteran should take as directed for eczema flare-ups.  However, there is no stipulation that the Veteran must take this medication or for how long.  The prescription was noted to expire June 1, 2008.  There is no indication that this prescription continued into the twelve-month period prior to the Veteran's claim filed in September 2009.

In September 2010, the Veteran was seen in a private dermatology clinic for a referral to determine if he was suffering from mycosis fungoides.  It was noted that the Veteran had a history of eczema with full body involved rashes and oozing.  The examiner found that the Veteran had been treated with multiple topical corticosteroids.  Upon examination, the Veteran was given an impression of cutaneous T cell lymphoma.  There was no discussion of the surface area that the Veteran's eczematoid dermatitis covered.  The Veteran was later diagnosed with mycosis fungoides.

A review of the Veteran's VA outpatient treatment records reveals that the Veteran was administered topical ointments for the treatment of psoriasis.  In March 2010, the Veteran was seen for an outbreak of an itchy rash.  It was noted that the Veteran related that he had a long history of psoriasis.  The Veteran was diagnosed with acute dermatitis and administered topical ointments to treat.  In May 2010, the Veteran was seen for complaints of rashes on the head, face, and neck.  They were noted a psoriatic type, scaly, lichen, typical pattern.  The Veteran was prescribed topical ointments to treat.  In August 2012, the Veteran was seen for complaints of a scaly rash covering most of the arms, neck, and legs, while sparing the trunk.  There was some excoriation noted from itching.  He was prescribed an antihistamine and continued with topical ointments to treat.

The Veteran was administered a VA examination in January 2010.  The examiner found that the Veteran's condition affected more than 5 percent, but less than 20 percent of the total body and less than 5 percent of the affected area.  Affected areas were noted with hyperpigmentation and dry scaling skin.  The Veteran treated this condition with a topical ointment.  There was no indication that the Veteran had taken systemic treatment involving corticosteroids or immunosuppressive drugs during the previous twelve-month period.

The Veteran was administered an additional VA examination in July 2010.  The Veteran complained of itching and oozing skin as well as discoloration that was constant.  The Veteran stated that his condition clears and then comes back.  The Veteran was treating this condition with three topical ointments, one of which was a corticosteroid, and anti-itch pills, but there was no indication of any treatment with systemic corticosteroids or immunosuppressive drugs.  The examiner found that the Veteran's condition affected more than 5 percent, but less than 20 percent of the total body and less than 5 percent of the affected area.  Affected areas were noted with hyperpigmentation and scaling skin.

The Veteran was administered an additional VA examination in January 2012.  At this examination the Veteran was diagnosed with eczematous dermatitis.  It was noted that the Veteran had been treated with systemic corticosteroids or immunosuppressive drugs for less than six weeks within the past twelve month period as well as antihistamines and topical creams that were used on a constant/near constant basis.  It was found that the Veteran's condition affected 20 percent to 40 percent of his total body area.

Service Connection

The Veteran contends that he sustained an eye injury during service that has resulted in a current eye condition.  In the alternative, the Veteran has alleged that his current eye condition could also be attributable to Agent Orange exposure.  The Board notes that the Veteran has verified service in the Republic of Vietnam in 1966.

A review of the Veteran's service treatment records shows that he was hit in the eye by a tree branch in Vietnam on June 6, 1966.  The injury was noted to be acute with no residual disability.  

A review of the Veteran's private treatment records was absent for any discussions of treatment or diagnosis of any eye conditions.

A review of the Veteran's VA outpatient treatment records reveals that he has sought treatment for complaints related to the eyes.  In April 2012, the Veteran sought treatment for complaints of decreased night vision.  He stated that his vision was good during the day.  The Veteran was diagnosed with presbyopia and given a prescription for glasses.

Analysis

Increased Evaluation

The Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent prior January 25, 2012.  The Veteran's private treatment records, VA outpatient treatment records, and VA examinations did not show that the Veteran's condition required the administration of systemic corticosteroids or immunosuppressive drugs for any twelve-month period during the applicable appeals period.  Rather, the treatment records reflected the use of oral antihistamines, topical creams, and topical corticosteroids only.  Although the Veteran stated that he has been on systemic corticosteroids (Prednisone) on a continuous basis for over twenty years, medical evidence of record does not support this.  Records only documented one period in which the Veteran was prescribed Prednisone (2007-2008), but there was no indication as to how long he was actually supposed to take the medication.  In any event, this prescription was not administered during a twelve month period covered by the applicable appeals period as the last possible use would have been in June 2008, over a year from the initiation of the claim in September 2009.

Additionally, although the Veteran provided a copy of what is purported to be a treatment record from Dr. Lu, dated in May 2010, such record is found not to be probative.  The record shows, via hatch marks, the areas affected by the Veteran's condition and summarizes that the total area is 30 percent.  However, the fact that the document is hand-drawn, does not contain any other analysis or the context in which the examination was provided, as well as the fact that it is simply signed without the printed name of the doctor and merely stamped with the name of the treating facility, makes the document's authenticity questionable.  The drawing also showed the word "rash," but in light of the fact that the Veteran has been treated for a fungal infection for which he is separately service-connected as well, it is unclear to what specific skin condition this drawing was referred.  Furthermore, its contrast with the January 2010 VA examination before and the July 2010 VA examination  after also highlights its lower probative value.  Both VA examinations provided thorough review of the claims file, interview with the Veteran, and physical examinations, both arriving with consistent conclusions that the Veteran's condition affected more than 5 percent, but less than 20 percent of his total body.  On the other hand, the private record does not indicate anything about the examination or who may have drawn the information put on the page.  Last, the fact that the Veteran's condition could have increased in severity within a few months before and after his VA examinations, while possible, is also less likely absent a medical discussion to explain the flare-up.   

All of this evidence persuasively suggests that, during the period prior to January 25, 2012, the Veteran's service-connected eczematoid dermatitis was manifested by a condition that only affected more than 5 percent, but less than 20 percent of his total body, less than 5 percent of affected areas, and did not require use of systemic corticosteroids or immunosuppressive drugs during any twelve month period in that time.  Because the Veteran's condition has not shown any evidence of a condition that affects more than 20 percent of his total body or affected areas or required the use of corticosteroids or immunosuppressive drugs, only a 10 percent evaluation is warranted prior to January 25, 2012.

The Board also finds that the Veteran is not entitled to an evaluation in excess of 30 percent from January 25, 2012.  The Veteran's private treatment records, VA outpatient treatment records, and VA examination did show that the Veteran's condition affected between 20 percent and 40 percent of his total body area, thereby meeting the Schedular criteria for a 30 percent evaluation.  The January 2012 VA examination was the first time a probative medical record documented the Veteran's condition as affecting more than 20 percent of his total body area.  The Veteran's private treatment records, VA outpatient treatment records, and VA examination also showed that he required the administration of systemic corticosteroids or immunosuppressive drugs for any twelve-month period during the applicable appeals period.  In addition to the use of oral antihistamines, topical creams, and topical corticosteroids, the January 2012 VA examination noted that the Veteran had been administered an unnamed systemic corticosteroid for a period of less than six weeks within the last twelve month period.  The Board notes that such use for less than six weeks would only meet the criteria for a 10 percent evaluation in accordance with the Schedule.  There was no indication of any systemic corticosteroid or immunosuppressive drug use for any longer than 6 months during any twelve month period after January 25, 2012.  

All of this evidence persuasively suggests that, during the period from January 25, 2012, the Veteran's service-connected eczematoid dermatitis was manifested by a condition that only affected more than 20 percent, but less than 40 percent of his total body, and only required the use of systemic corticosteroids or immunosuppressive drugs for less than six weeks during any twelve month period in that time.  Because the Veteran's condition has not shown any evidence of a condition that affects more than 40 percent of his total body or affected areas or required the use of corticosteroids or immunosuppressive drugs on a continuous or near-continuous basis, only a 30 percent evaluation is warranted from January 25, 2012.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected eczematoid dermatitis.  The record evidence shows that those manifestations (a condition prior to January 25, 2012 manifesting in affecting more than 20 percent of the total body or affected areas or requiring systemic corticosteroids or immunosuppressive drugs or a condition from January 25, 2012 manifesting in affecting more than 40 percent of the total body or affected areas or requiring systemic corticosteroids or immunosuppressive for a continuous or near-continuous basis) are not present during the applicable time period.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected eczematoid dermatitis.  There have also not been any reports of hospitalization or excessive absence from work due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's eczematoid dermatitis at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson v. West, 12 Vet. App. at 119.

Service Connection

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for eye condition, to include as secondary to herbicide exposure, so the appeal must be denied.  

At the outset, the Board notes that the Veteran does have documented service in the Republic of Vietnam during the applicable presumptive period in accordance with 38 C.F.R. § 3.307.  As such, presumption to exposure to herbicides is partially met.  However, eye conditions are not among the conditions to which the presumption applies in accordance with 38 C.F.R. § 3.309.  Therefore, the Veteran's claim for  service connection under a theory of presumption is unfounded and no further discussion on that basis shall ensue.

As for service connection based upon a direct basis, the Board finds that the Veteran's claim does not meet those requirements either.  The medical evidence of record does not show that the Veteran has a current diagnosis of an eye condition other than presbyopia.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In that regard, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Although the Veteran has made statements regarding having an eye condition, the record does not show that he possess the requisite expertise to make or confirm such diagnosis, as eye conditions are complex disabilities that would require medical training to assess.  As such, he is not competent to provide evidence of current diagnoses for an eye condition.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1372.  

Accordingly, the Board finds that, without a current disability, the further inquiry with regard to an eye condition is rendered moot and, therefore, no further discussion of this condition shall ensue.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has an eye condition that was incurred in or otherwise the result of his active service, to include as due to herbicide exposure.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).   Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 25, 2012 and in excess of 30 percent thereafter for eczematoid dermatitis is denied.

Entitlement to service connection for an eye condition, to include as secondary to herbicide exposure, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to thoroughly and fairly adjudicate the Veteran's claim.  In particular, the claim for degenerative disc disease of the lumbar spine must be remanded to obtain a new VA examination.

The Veteran should be afforded an additional VA examination for his lumbar spine.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a January 2010 VA examination.  Although the examiner provided evidence of a current diagnosis of a low back condition, degenerative disc disease of the lumbar spine, there was no opinion discussing etiology provided.  The Veteran's private medical records and VA outpatient treatment records also reflect treatment for a low back condition, but also do not discuss etiology.  The Veteran has provided statements alleging that he injured his back during training at Schofield Barracks, Hawaii, in 1967 and then reinjured it during service in Vietnam.  As such, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon, 20 Vet. App. at 83.  In particular the examiner should take the Veteran's lay statements into consideration and determine whether it is etiologically plausible that his current low back disability is related to such assertions.

Additionally, as this case must be remanded for the above reasons, any recent treatment records should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his low back disorder. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA orthopedic examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all clinical diagnoses affecting the Veteran's lower back.  Then, the examiner is asked to provide an opinion addressing the following question: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving the lower back that the Veteran now has, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service, to include injury during training at Schofield Barracks, Hawaii, and/or Vietnam?  
 
In making the assessments in the case, the examiner should take into account the Veteran's testimony to the effect that he injured his back during training at Schofield Barracks, Hawaii, and/or Vietnam and consider such statements credible for the purpose of the examination.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


